AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

PoE we. 2
_ him

 

 

UL] Ge Zug

 

 

UNITED STATES DISTRICT COURT 5, cae ys miareer court
SCUTHERN TISTRIG?T OF CAWIP ORNL
SOUTHERN DISTRICT OF CALIFORNIA ay 5 nmouey
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)

JAVIER JOHAN LEYVA (1)
aka Javier Johan Leyva-Arredondo

Nathan Feneis
Defendant’s Attormey

REGISTRATION NO. 21291-081

| -

THE DEFENDANT:

J] admitted guilt to violation of allegation(s) No. 1

Case Number: 3:19-CR-07135-ILS

 

[1 was found guilty in violation of allegation(s) No.

after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
] nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
IT IS ORDERED that the defendant shall notify the United States attorney for

this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shail notify the court and United States attorney of any

material change in the defendant’s economic circumstances.

October 3, 2019

 

Date of Imposition of Sentence
V Aoi £LF, UL!

ITED STATES DISTRICT JUDGE

RS JANIS LTSAMMARTINO

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JAVIER JOHAN LEYVA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-07135-JLS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
4 months to run concurrent to sentence imposed in 19CR1920-JLS

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
1. Incarceration in the State of Utah

HO

The defendant is remanded to the custody of the United States Marshal.

L] The defendant shall surrender to the United States Marshal for this district:
CO sat A.M. on

 

 

 

i] as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Oh onor before

(i as notified by the United States Marshal.

CL] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant deliveredon QE 7 -
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-07135-JLS
